

117 HRES 614 IH: Condemning the Biden administration’s Executive actions imposing a moratorium on oil and gas leases on Federal lands and waters, given the administration has also called for increased importation of crude oil from OPEC+ countries and refused to implement congressionally mandated sanctions on the builders of the Russian Nord Stream 2 pipeline.
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 614IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Mr. Latta (for himself, Mr. Walberg, Mr. Higgins of Louisiana, Mr. McKinley, Mr. Johnson of Ohio, Ms. Herrell, Mr. Balderson, Mr. Long, Mr. Curtis, Mr. Crawford, Mr. Griffith, Ms. Cheney, Mr. Duncan, Mr. Palmer, Mr. Obernolte, Mr. Gohmert, Mr. Cawthorn, Mr. Budd, Mr. Mann, Mrs. Bice of Oklahoma, and Mr. Weber of Texas) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, Transportation and Infrastructure, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning the Biden administration’s Executive actions imposing a moratorium on oil and gas leases on Federal lands and waters, given the administration has also called for increased importation of crude oil from OPEC+ countries and refused to implement congressionally mandated sanctions on the builders of the Russian Nord Stream 2 pipeline.Whereas, on January 20, 2021, President Joseph R. Biden, Jr., issued an Executive Order on Protecting Public Health and the Environment and Restoring Science to Tackle the Climate Crisis, which revoked the Presidential permit to construct, connect, operate, and maintain pipeline facilities at the international border of the United States and Canada (the Keystone XL pipeline);Whereas, on January 27, 2021, President Biden issued an Executive Order on Tackling the Climate Crisis at Home and Abroad (EO 14008), which indefinitely suspended any new oil and gas auctions on Federal land and water, pending a review conducted by the Department of the Interior;Whereas, on May 19, 2021, Secretary of State Antony Blinken, acting on behalf of the Biden administration, waived congressionally mandated sanctions on Nord Stream 2 AG and its CEO Matthias Warnig, an ally of Russian President Vladimir Putin;Whereas, on July 27, 2021, Secretary of the Interior Deb Haaland appeared before the Senate Committee on Energy and Natural Resources and refused to specify when the review of new oil and gas leases would be complete;Whereas, on August 11, 2021, President Biden’s National Security Advisor, Jake Sullivan, issued a statement calling on the OPEC+ countries (Algeria, Angola, Equatorial Guinea, Gabon, Iran, Iraq, Kuwait, Libya, Nigeria, the Republic of the Congo, Russia, Saudi Arabia, the United Arab Emirates, and Venezuela) to increase production and exportation of crude oil;Whereas American consumers have seen a 40-percent increase in gasoline prices since January 2021;Whereas it is in the national security interests of the United States to control its own energy supply;Whereas the Biden administration’s Executive actions limiting the productivity of American energy producers in the oil and natural gas sectors are putting at risk the United States goal of securing its energy future; andWhereas the American energy sector is more heavily regulated in the United States from an environmental and safety perspective than anywhere else in the world: Now, therefore, be itThat the House of Representatives—(1)condemns the Biden administration’s Executive actions canceling the Keystone pipeline and imposing a moratorium on oil and gas leases on Federal lands and waters;(2)condemns the Biden administration’s waiving of congressionally mandated sanctions on officials connected with the Nord Stream 2 pipeline; and(3)calls on the Biden administration to reverse its costly energy agenda that is endangering American energy security and increasing the Nation’s reliance on foreign sources of energy.